              Case 1:20-cv-10101-IT Document 74 Filed 02/24/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 BIG BEINGS USA PTY LTD AND LB
 ONLINE & EXPORT PTY LTD d/b/a
 LOVE TO DREAM ONLINE AND
 EXPORTS,
                                                       No. 1:20-cv-10101-IT
                   Plaintiffs,
         v.
 NESTED BEAN, INC.,
                   Defendant.

                                 NESTED BEAN’S RESPONSE TO
                                 BIG BEINGS’ MOTION TO STAY

       Defendant Nested Bean, Inc., (“Nested Bean”), respectfully submits this response to the

Motion to Stay filed by Plaintiffs Big Beings USA Pty Ltd. LB Online & Export PTY LTD d/b/a

Love to Dream Online and Exports (together “Big Beings”). This case should be dismissed with

prejudice, rather than stayed, because Big Beings has conceded that none of the claims it has

pled are viable.

       Big Beings knows that this case is effectively over. Discovery has been stayed since July

24, 2020 (ECF No. 49), and there are no scheduled deadlines. Following the Court’s Order on

Claim Construction, (ECF No. 61), Big Beings conceded that it “cannot prove direct

infringement based on the Court’s claim construction.” (ECF No. 65). This case should not be

stayed. It should be dismissed with prejudice.

       Although Big Beings insists that it could add new claims to this case, those claims rest on

dubious grounds. Its purported claim for indirect infringement has never been pled and is not

part of this case. See, e.g., Los Angeles Branch NAACP v. Los Angeles Unified Sch. Dist., 750

F.2d 731, 739 (9th Cir. 1984) (“The scope of litigation is framed by the complaint at the time it is

filed.”); Hearing Tr. at 15:7-13 (July 7, 2020) (“I do understand litigation, in my view, to be


                                                 1
           Case 1:20-cv-10101-IT Document 74 Filed 02/24/21 Page 2 of 7




framed by the operative complaint.”). And, Big Beings cannot plead that claim now based on its

admission that it cannot prove direct infringement. Limelight Networks, Inc. v. Akamai Techs.,

Inc., 572 U.S. 915, 921 (2014) (“[O]ur case law leaves no doubt that inducement liability may

arise if, but only if, there is direct infringement.”) (internal quotations omitted). Likewise, Big

Beings’ claim for unjust enrichment is barred by its own representation to the Court. Big Beings’

Opposition to Nested Bean’s Motion to Dismiss at 14 (ECF No. 33) (“Big Beings states that it

will not pursue unjust enrichment.”). There are simply no claims left in this case.

       Big Beings’ requested stay should be denied because it would leave a cloud of

uncertainty hanging over Nested Bean’s products for a year or more. See, e.g., Se-Kure

Controls, Inc. v. Sennco Sols., Inc., 675 F. Supp. 2d 877, 879 (N.D. Ill. 2009) (refusing to grant

stay and finding harm to defendant by prolonged uncertainty over its accused products). There is

no reason to draw out the litigation where Big Beings has already conceded non-infringement.

       Therefore, Nested Bean respectfully requests that Big Beings’ Motion to Stay be denied,

and that this case be dismissed with prejudice based on Big Beings’ own representations.

       To the extent that the Court is not prepared to dismiss Big Beings’ claims based on its

own representations, Nested Bean is willing to agree to a stay to minimize the ongoing legal

expenses occasioned by a litigation that should never have been filed.

I.     THIS COURT SHOULD DISMISS, RATHER THAN STAY THIS LITIGATION

       This Court relies on three factors to guide the exercise of its discretion as to whether or

not to stay a case: “(1) the stage of the litigation, including whether discovery is complete and a

trial date has been set; (2) whether a stay will simplify the issues in question and the trial of the

case; and (3) whether a stay will unduly prejudice or present a clear tactical disadvantage to the

nonmoving party. ACQIS, LLC v. EMC Corp., 109 F. Supp. 3d 352, 353 (D. Mass. 2015).




                                                   2
            Case 1:20-cv-10101-IT Document 74 Filed 02/24/21 Page 3 of 7




Given the posture of this case, and considering that Big Beings has conceded that it cannot

prevail on any claim it has pled, a stay should not be granted and this case should be dismissed.

       A.      A Stay Should Not Be Granted Because This Case Is Close to Resolution
               Right Now

       The first factor considered by the Court weighs against a stay because this litigation is

nearly over.

       The timing factor “requires the court to consider the progress already made in the case.”

Personalweb Techs., LLC v. Google Inc., No. 5:13-CV-01317-EJD, 2014 WL 4100743, at *4

(N.D. Cal. Aug. 20, 2014). The Court’s own expenditure of resources is considered to be an

important factor in evaluating the stage of the proceedings. Universal Elecs., Inc. v. Universal

Remote Control, Inc., 943 F. Supp. 2d 1028, 1031 (C.D. Cal. 2013). Where, for example,

briefing on claim construction is complete and the Court has issued a claim construction order,

the timing factor weighs against a stay. Id. The question may be framed as whether there is

“much more work ahead for the parties and this court than behind the parties and this court.”

Irwin Indus. Tool Co. v. Milwaukee Elec. Tool Corp., No. 3:15-CV-30005-MGM, 2016 WL

1735330, at *3 (D. Mass. Apr. 28, 2016).

       Here, there is little additional work required to dismiss this case. After claim

construction, Big Beings conceded it could not prove direct infringement and offered to stipulate

to a judgment in Nested Bean’s favor. Joint Status Report (ECF No. 65) (“The parties agree that

LTD cannot prove direct infringement based on the Court’s claim construction.”). The Court

should dismiss the case based on Big Beings’ representation.

       There is no need for any additional briefing or amendments. Big Beings could have

moved to amend its Complaint at any time. And in fact, Big Beings represented that it was

prepared to amend its Complaint to assert a theory of indirect infringement over 10 months ago.



                                                 3
             Case 1:20-cv-10101-IT Document 74 Filed 02/24/21 Page 4 of 7




Big Beings’ Opposition to Nested Bean’s Motion to Dismiss at 11 (ECF No. 33). Big Beings

never filed a motion to amend. And, in the interim, the parties and the Court expended resources

litigating the only claims pled in this case through a dispositive claim construction. See

generally Order on Claim Construction (ECF No. 61). Big Beings now asks this Court to stay a

case in which it has conceded that there are no viable claims, thus keeping a cloud of litigation

over Nested Bean for a year or more.

        The stage of litigation weighs strongly against entering a stay, simply because there is

nothing left to litigate.

        B.      A Stay Would Not Simplify the Issues Left to Be Litigated Because There Is
                No Dispute that Nested Bean Does Not Infringe

        The likelihood that an IPR will simplify the issues left to be litigated in this case is low,

specifically because there is nothing left to be litigated.

        An IPR can simplify the issues in some cases if “it would be likely to assist the court in

determining patent validity and, if the claims were canceled . . . would eliminate the need to try

the infringement issue.” In re Cygnus Telecommunications Tech., LLC, 385 F.Supp.2d 1022,

1023 (N.D. Cal .2006). However, in this case, there is no infringement issue left to be tried,

based on Big Beings’ own representations. Joint Status Report (ECF No. 65). Thus, there is no

need to wait over a year for an invalidity determination, when the question of non-infringement

has already been resolved.

        This question was also addressed by the Patent Trial and Appeal Board, which found that

“the District Court Action has focused on the infringement claims and a claim term not in dispute

in these proceedings,” and “[t]hus, the overlap between the District Court Action and this

proceeding, so far, is very limited.” Institution Decision at 15. Thus, to the extent any further

proceedings in this Court are necessary, it is unclear whether or how the IPR would assist the



                                                   4
             Case 1:20-cv-10101-IT Document 74 Filed 02/24/21 Page 5 of 7




Court in construing the claims, or in resolving any disputed issue pertaining to alleged

infringement.

        Accordingly, Nested Bean’s IPR would not simplify the issues left to be litigated,

because the issue of non-infringement has already been decided.

        C.      A Stay Would Prejudice Nested Bean by Leaving an Unnecessary Cloud of
                Patent Infringement Litigation Hanging Over It for Years

        Big Beings’ motion to stay seems designed to keep Nested Bean under a cloud of

litigation for as long as possible regardless of whether it has any viable claims to assert.

        Despite Big Beings admission that it cannot prevail on any claim that has been pled in

this case, Big Beings continues to suggest it could pursue an unpled claim for indirect

infringement. Supra Part I.A. But this unpled claim seems designed to delay the litigation and

increase Nested Bean’s expenses. In a letter to Nested Bean, Big Beings conceded that indirect

infringement is not part of the Complaint, and further admitted that it asserted its unpled indirect

infringement claims because Big Beings felt offended by Nested Bean’s Motion to Dismiss:

                You raise concerns about our asserting indirect infringement as to
                certain claims under 271(b). You are correct that Plaintiffs did not
                assert 271(b) claims in the Complaint. Plaintiffs raise them in
                response to what they view as empty arguments by Nested Bean
                in the motion to dismiss regarding direct infringement (e.g., the
                supposed distorted pictures).

Ltr. fr. J. North to E. Carnevale (May 5, 2020) (ECF No. 43-5). From the outset, Big Beings’

theory of indirect infringement, which it alluded to but has never pled, was a punitive response to

Nested Bean’s Motion to Dismiss, and not a legitimate claim for relief.

        If Big Beings had a credible claim for indirect infringement, it would have asserted it

earlier in the case, as it claimed it was prepared to do 10 months ago. Big Beings’ Opposition to

Nested Bean’s Motion to Dismiss at 11 (ECF No. 33). But Big Beings failed to actually plead a

claim for indirect infringement.


                                                    5
           Case 1:20-cv-10101-IT Document 74 Filed 02/24/21 Page 6 of 7




        Now, Big Beings asks this Court for a stay so that it would not have to articulate any such

theory of indirect infringement until after Nested Bean’s IPR is finally decided. In the

meantime, Nested Bean will still have the cloud of a patent infringement accusation in federal

district court hanging over it. Courts have recognized that this cloud of uncertainty is, itself, a

form of prejudice that can affect a defendant’s access to financing, distributors, or other business

partners who might be wary about doing business with a company accused of infringement. See

Se-Kure Controls, Inc. v. Sennco Sols., Inc., 675 F. Supp. 2d 877, 879 (N.D. Ill. 2009).

        Because there are no viable claims left in the case, the complaint should be dismissed. The

cloud of litigation should be dispersed.

II.     IF THE COURT IS NOT PREPARED TO DISMISS THE CASE AS PLED, THEN
        NESTED BEAN IS WILLING TO CONSENT TO A STAY

        The financial burden of litigating a patent infringement allegation is high, even in

streamlined litigation. Nested Bean previously sought to stay this case because evidence showed

it clearly did not infringe the asserted claims, and therefore should not have had to bear

unnecessary litigation and discovery burdens. And there is an objectively high likelihood that, as

Big Beings acknowledged, the PTAB may invalidate all of the claims of the ’711 Patent and thus

end the litigation. Motion to Stay at 4 (ECF No. 73). If the Court does not believe this case is

ripe for dismissal as pled, then Nested Bean will consent to a stay pending completion of the

IPR.




                                                  6
           Case 1:20-cv-10101-IT Document 74 Filed 02/24/21 Page 7 of 7




 Dated: February 24, 2021                    Respectfully submitted,

                                             By:       /s/ Craig R. Smith
                                                       Craig R. Smith (BBO No. 636,723)
                                                       Eric P. Carnevale (BBO No. 677,210)
                                                       LANDO & ANASTASI, LLP
                                                       60 State Street, 23rd Floor
                                                       Boston, MA 02109
                                                       Tel: (617) 395-7000
                                                       Fax: (617)-395-7070
                                                       Email: csmith@lalaw.com
                                                                 ecarnevale@lalaw.com

                                             Attorneys for Defendant Nested Bean, Inc.

                                CERTIFICATE OF SERVICE

       I certify that on February 24, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which automatically sends email notification of such filing

to registered participants. Any other counsel of record will receive the foregoing via e-mail in

PDF format.

                                                            /s/ Eric P. Carnevale
                                                            Eric P. Carnevale




                                                   7
